Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Andy Lagatta on 1/14/2021.
Please amend the claims 1, 7, 12 as follow:
Please amend claim 1 as follow:
1. An operating method of a server, the method comprising:
receiving a request for a video call connection from a first electronic apparatus of a first user;
establishing a video call session between the first electronic apparatus and a second electronic apparatus of a second user;
obtaining a match satisfaction of the first user for the second user based at least in part on a response of the first user to the second user during the video call session;

training a machine learning model by using the first face information, the second face information, and the match satisfaction to provide a trained machine learning model predictive of match satisfaction of the first user for another user based on face information of the another user;
estimating match satisfaction of the first user for each of standby users by using the first face information, face information of each of the standby users, and the trained machine learning model, when the video call connection between the first electronic apparatus and the second electronic apparatus is terminated; and
selecting a third user, who becomes a next video call counterpart of the first user, from among the standby users by using the estimated match satisfactions of the standby users, including the third user, predicted by the machine learning model trained in accordance with the second face information of the second user.

Please amend claim 7 as follow:
7. A server comprising:
a session management device configured to establish a video call session between a first electronic apparatus of a first user and a second electronic apparatus of a second user;
a communication device configured to receive match satisfaction calculated from the first electronic apparatus through the video call session based at least in part on a response of the first user to the second user during the video call session;
an image analysis device configured to obtain first feature point distribution information from a face image of the first user and configured to obtain second feature point distribution information from a face image of the second user;

a user management device configured to select a third user, who becomes a next video call counterpart of the first user, from among the standby users by using the estimated match satisfactions of the standby users, including the third user, predicted by the machine learning model trained in accordance with the second face information of the second user.

Please amend claim 12 as follow:
12.	An operating method of a server, the method comprising:

establishing a video call session between the first electronic apparatus and a second electronic apparatus of a second user;
obtaining first face information of the first user including first feature point distribution information and obtaining second face information of the second user including second feature point distribution information;
receiving at least one or more satisfaction factors of the first user for the second user based at least in part on a response of the first user to the second user during the video call session;
training at least one or more machine learning models by using the first face information, the second face information, and the at least one or more satisfaction factors to provide a trained machine learning model predictive of match satisfaction of the first user for another user based on face information of the another user;

calculating match satisfaction of the first user for each of the standby users by using the estimated at least one or more satisfaction factors; and
selecting a third user, who becomes a next video call counterpart of the first user, from among the standby users by using the calculated match satisfactions of the standby users, including the third user, predicted by the machine learning model trained in accordance with the second face information of the second user.

Allowable Subject Matter
Claims 1-20 are allowed.
none of the cited arts alone or in reasonable combination discloses {estimating match satisfaction of the first user for each of standby users by using the first face information, face information of each of the standby users, and the trained machine learning model, when the video call connection between the first electronic apparatus and the second electronic apparatus is terminated; and selecting a third user, who becomes a next video call counterpart of the first user, from among the standby users by using the estimated match satisfactions of the standby users, including the third user, predicted by the machine learning model trained in accordance with the second face information of the second user}.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652